            Case 2:19-cv-05075-AB Document 31 Filed 09/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

IMELDA AREVALO                              :
     Plaintiff,                             :
                                            :             CIVIL ACTION
       v.                                   :             NO. 19-5075
                                            :
OMNI INSURANCE COMPANY, et al.,             :
     Defendants.                            :

                                           ORDER

       AND NOW, this 29th day of September, 2020, it is ORDERED that:

   •   Plaintiff’s Motion for Summary Judgment (ECF No. 22) is GRANTED.

   •   Defendants’ Motion for Summary Judgment Pursuant to Rule 56 (ECF No. 23) is

       DENIED.

   •   Because Arevalo is requesting additional relief beyond a ruling that Omni Insurance

       Company is subject to the deemer statute, the parties must meet and confer and provide a

       joint proposed scheduling order on or before October 13, 2020.




                                            __s/ANITA B. BRODY, J._____
                                            ANITA B. BRODY, J.




Copies VIA ECF on 09/29/2020
